As filed with the Securities and Exchange Commission on March 30, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:January 31, 2011 Item 1. Schedule of Investments. FUNDX UPGRADER FUND SCHEDULE OF INVESTMENTS AT JANUARY 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 101.9% Class 1 & 2 Funds: 29.8%^ American Century Heritage Fund $ American Century Vista Fund * BlackRock Energy & Resources Portfolio iShares Dow Jones U.S. Basic Materials Sector Index Fund iShares Russell 2000 Growth Index Fund iShares S&P MidCap 400 Growth Index Fund Market Vectors Agribusiness ETF Oppenheimer Developing Markets Fund Rydex S&P MidCap 400 Pure Growth ETF T. Rowe Price New Horizons Fund Turner Midcap Growth Fund * U.S. Global Investors Global Resources Fund U.S. Global Investors World Precious Minerals Fund Vanguard Small-Cap Growth ETF Wells Fargo Advantage Discovery Fund *† Wells Fargo Advantage Growth Fund * Total Class 1 & 2 Funds Class 3 Funds: 72.1%^ AllianceBernstein Small/Mid Cap Value Fund Ariel Fund † Calamos Growth Fund * Cambiar Opportunity Fund Fairholme Fund Fidelity Advisor Dividend Growth Fund † Fidelity Blue Chip Growth Fund Invesco Van Kampen Global Franchise Fund iShares Russell Midcap Value Index Fund iShares S&P MidCap 400 Index Fund iShares S&P MidCap 400 Value Index Fund Marsico Growth Fund Matthews Asian Growth & Income Fund PIMCO StocksPLUS Total Return Fund † Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF T. Rowe Price International Stock Fund Vanguard Growth ETF Wells Fargo Advantage Opportunity Fund * Total Class 3 Funds Total Investment Companies (Cost $309,583,437) SHORT-TERM INVESTMENTS: 0.2% Fidelity Government Portfolio, 0.01% # Total Short-Term Investments (Cost $820,013) Total Investments: 102.1% (Cost $310,403,450) Liabilities in Excess of Other Assets: (2.1)% ) Net Assets: 100.0% $ * Non-income producing. † A portion of this security is considered illiquid.As of January 31, 2011, the total market value of securities considered illiquid was $11,384,666 or 3.2% of net assets. # Seven-day yield as of January 31, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at January 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of January 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ $ Total Investments in Securities $ $ $ FUNDX AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT JANUARY 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 102.6% Class 1 & 2 Funds: 61.3%^ American Century Heritage Fund $ American Century Vista Fund * BlackRock Energy & Resources Portfolio Energy Select Sector SPDR Fund iShares Dow Jones U.S. Basic Materials Sector Index Fund iShares MSCI Chile Investable Market Index Fund iShares MSCI South Korea Index Fund iShares MSCI Taiwan Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund iShares S&P MidCap 400 Growth Index Fund iShares S&P North American Natural Resources Sector Index Fund iShares Silver Trust * Market Vectors Agribusiness ETF Oppenheimer Developing Markets Fund Rydex S&P MidCap 400 Pure Growth ETF SPDR S&P International Small Cap ETF T. Rowe Price New Horizons Fund Turner Midcap Growth Fund * U.S. Global Investors Global Resources Fund US Global Investors World Precious Minerals Fund Vanguard Extended Market ETF Vanguard Small-Cap Growth ETF Wells Fargo Advantage Discovery Fund * Wells Fargo Advantage Growth Fund * Total Class 1 & 2 Funds Class 3 Funds: 41.3%^ Ariel Fund Cambiar Opportunity Fund Fairholme Fund Fidelity Advisor Dividend Growth Fund iShares Russell Midcap Value Index Fund Marsico Growth Fund Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF T. Rowe Price International Stock Fund Vanguard Growth ETF Total Class 3 Funds Total Investment Companies (Cost $89,650,329) SHORT-TERM INVESTMENTS: 0.1% Fidelity Government Portfolio, 0.01% # Total Short-Term Investments (Cost $160,169) Total Investments: 102.7% (Cost $89,810,498) Liabilities in Excess of Other Assets: (2.7)% ) Net Assets: 100.0% $ * Non-income producing. # Seven-day yield as of January 31, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at January 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of January 31, 2011 Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ $ Total Investments in Securities $ $ $ FUNDX CONSERVATIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT JANUARY 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.8% Class 3 Funds: 59.9%^ AllianceBernstein Small/Mid Cap Value Fund $ Ariel Fund Calamos Growth Fund * Cambiar Opportunity Fund Fairholme Fund Fidelity Advisor Dividend Growth Fund Fidelity Blue Chip Growth Fund iShares Russell Midcap Value Index Fund iShares S&P MidCap 400 Value Index Fund Marsico Growth Fund PIMCO StocksPLUS Total Return Fund Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF T. Rowe Price International Stock Fund Vanguard Growth ETF Total Class 3 Funds Class 4 Funds: 6.0%^ Calamos Market Neutral Income Fund Gateway Fund Permanent Portfolio Fund Total Class 4 Funds Class 5 Funds: 33.9%^ AllianceBernstein Global Bond Fund Artio Total Return Bond Fund Baird Aggregate Bond Fund BlackRock Strategic Income Opportunities Portfolio Fidelity Capital & Income Fund Loomis Sayles Bond Fund Mainstay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Emerging Markets Bond Fund PIMCO Global Bond Fund (Unhedged) Pioneer Strategic Income Fund SPDR Barclays Capital High Yield Bond ETF TCW Total Return Bond Fund Western Asset Core Bond Fund Total Class 5 Funds Total Investment Companies (Cost $64,793,280) SHORT-TERM INVESTMENTS: 0.3% Fidelity Government Portfolio, 0.01% # Total Short-Term Investments (Cost $196,410) Total Investments: 100.1% (Cost $64,989,690) Liabilities in Excess of Other Assets: (0.1)% ) Net Assets: 100.0% $ * Non-income producing. # Seven-day yield as of January 31, 2011. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market.These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at January 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of January 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ $ Total Investments in Securities $ $ $ FUNDX FLEXIBLE INCOME FUND SCHEDULE OF INVESTMENTS AT JANUARY 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.8% Class 4 Funds: 15.7%^ Calamos Market Neutral Income Fund $ Gateway Fund Permanent Portfolio Fund Total Class 4 Funds Class 5 Funds: 84.1%^ AllianceBernstein Global Bond Fund Artio Total Return Bond Fund Baird Aggregate Bond Fund BlackRock Strategic Income Opportunities Portfolio Fidelity Capital & Income Fund John Hancock Strategic Income Fund Loomis Sayles Bond Fund Mainstay High Yield Corporate Bond Fund Metropolitan West Total Return Bond Fund PIMCO Emerging Markets Bond Fund PIMCO Global Bond Fund (Unhedged) Pioneer Strategic Income Fund SPDR Barclays Capital High Yield Bond ETF Weitz Short-Intermediate Income Fund Western Asset Core Bond Fund Total Class 5 Funds Total Investment Companies (Cost $154,421,629) SHORT-TERM INVESTMENTS: 0.3% Fidelity Government Portfolio, 0.01% # Total Short-Term Investments (Cost $442,522) Total Investments: 100.1% (Cost $154,864,151) Liabilities in Excess of Other Assets: (0.1)% ) Net Assets: 100.0% $ # Seven-day yield as of January 31, 2011. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market.These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at January 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of January 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ $ Total Investments in Securities $ $ $ FUNDX ETF UPGRADER FUND SCHEDULE OF INVESTMENTS AT JANUARY 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.8% Class 1 & 2 Funds: 28.8%^ iShares MSCI Pacific ex-Japan Index Fund $ iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund iShares Russell Midcap Growth Index Fund iShares S&P MidCap 400 Growth Index Fund iShares S&P North American Natural Resources Sector Index Fund iShares S&P SmallCap 600 Growth Index Fund iShares S&P SmallCap 600 Index Fund iShares Silver Trust * Rydex S&P MidCap 400 Pure Growth ETF SPDR S&P International Small Cap ETF Vanguard Extended Market ETF Vanguard Small-Cap ETF Vanguard Small-Cap Growth ETF Total Class 1 & 2 Funds Class 3 Funds: 71.0%^ iShares Russell 1000 Growth Index Fund iShares Russell Midcap Value Index Fund iShares S&P MidCap 400 Value Index Fund Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF Vanguard Growth ETF Total Class 3 Funds Total Investment Companies (Cost $6,610,474) SHORT-TERM INVESTMENTS: 0.7% Fidelity Government Portfolio, 0.01% # Total Short-Term Investments (Cost $53,274) Total Investments: 100.5% (Cost $6,663,748) Liabilities in Excess of Other Assets: (0.5)% ) Net Assets: 100.0% $ * Non-income producing. # Seven-day yield as of January 31, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at January 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of January 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ $ Total Investments in Securities $ $ $ FUNDX ETF AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT JANUARY 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 107.2% Class 1 & 2 Funds: 107.2%^ iShares MSCI Pacific ex-Japan Index Fund $ iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund iShares Russell Midcap Growth Index Fund iShares S&P MidCap 400 Growth Index Fund iShares S&P North American Natural Resources Sector Index Fund iShares S&P SmallCap 600 Growth Index Fund iShares S&P SmallCap 600 Index Fund iShares Silver Trust * PowerShares Dynamic Mid Cap Growth Portfolio Rydex S&P MidCap 400 Pure Growth ETF SPDR S&P International Small Cap ETF Vanguard Extended Market ETF Vanguard Small-Cap ETF Vanguard Small-Cap Growth ETF Total Class 1 & 2 Funds Total Investment Companies (Cost $21,820,564) SHORT-TERM INVESTMENTS: 0.3% Fidelity Government Portfolio, 0.01% # Total Short-Term Investments (Cost $57,825) Total Investments: 107.5% (Cost $21,878,389) Liabilities in Excess of Other Assets: (7.5)% ) Net Assets: 100.0% $ * Non-income producing. # Seven-day yield as of January 31, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at January 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of January 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ $ Total Investments in Securities $ $ $ FUNDX TACTICAL UPGRADER FUND SCHEDULE OF INVESTMENTS AT JANUARY 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 36.8% Class 1 & 2 Funds: 14.1%^ iShares Dow Jones U.S. Basic Materials Sector Index Fund ‡ $ iShares Russell 2000 Growth Index Fund ‡ iShares Silver Trust ‡* Total Class 1 & 2 Funds Class 3 Funds: 22.7%^ Ariel Fund Marsico Growth Fund SPDR S&P MidCap 400 ETF ‡ Total Class 3 Funds Total Investment Companies (Cost $10,864,890) SHORT-TERM INVESTMENTS: 61.0% Fidelity Government Portfolio, 0.01% # United States Treasury Bill, Maturity Date 2/10/11, 0.1350% United States Treasury Bill, Maturity Date 3/03/11, 0.1480% United States Treasury Bill, Maturity Date 3/17/11, 0.1500% Total Short-Term Investments (Cost $19,344,161) Total Investments: 97.8% (Cost $30,209,051) Other Assets in Excess of Liabilities: 2.2% Net Assets: 100.0% $ SCHEDULE OF OPTIONS WRITTEN AT JANUARY 31, 2011 (UNAUDITED) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN iShares Dow Jones U.S. Basic Materials Sector Index Fund, Expiration 2/19/11, Strike Price $76 * $ ) iShares Russell 2000 Growth Index Fund, Expiration 2/19/11, Strike Price $86 * ) iShares Russell 2000 Growth Index Fund, Expiration 2/19/11, Strike Price $90 * ) 95 iShares Silver Trust, Expiration 2/4/11, Strike Price $26 * ) 95 iShares Silver Trust, Expiration 2/4/11, Strike Price $27 * ) 85 iShares Silver Trust, Expiration 2/19/11, Strike Price $27 * ) iShares Silver Trust, Expiration 2/19/11, Strike Price $28 * ) SPDR S&P MidCap 400 ETF, Expiration 2/19/11, Strike Price $168 * ) Total Call Options Written (Premiums received $160,254) ) PUT OPTIONS WRITTEN Energy Select Sector SPDR Fund, Expiration 2/19/11, Strike Price $68 * ) Energy Select Sector SPDR Fund, Expiration 2/19/11, Strike Price $70 * ) iShares Russell 1000 Growth Index Fund, Expiration 2/19/11, Strike Price $58 * ) iShares Russell 2000 Index Fund, Expiration 2/19/11, Strike Price $75 * ) iShares Russell MidCap Value Index Fund, Expiration 2/19/11, Strike Price $45 * ) iShares S&P 500 Value Index Fund, Expiration 2/19/11, Strike Price $61 * ) Market Vectors Agribusiness ETF, Expiration 2/19/11, Strike Price $54 * ) Powershares QQQ ETF, Expiration 2/4/11, Strike Price $55 * ) Powershares QQQ ETF, Expiration 2/19/11, Strike Price $54 * ) Powershares QQQ ETF, Expiration 2/19/11, Strike Price $55 * ) Rydex S&P Equal Weight Fund, Expiration 2/19/11, Strike Price $47 * ) SPDR S&P MidCap 400 ETF, Expiration 2/19/11, Strike Price $160 * ) SPDR S&P MidCap 400 ETF, Expiration 2/19/11, Strike Price $165 * ) Total Put Options Written (Premiums received $155,239) ) TOTAL OPTIONS WRITTEN (Total Premiums received $315,493) $ ) ‡ Held in connection with open written call options. * Non-income producing. # Seven-day yield as of January 31, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at January 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of January 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ Total Investments in Securities $ $ $ Written Options $ $ ) $ FUNDX TACTICAL TOTAL RETURN FUND SCHEDULE OF INVESTMENTS AT JANUARY 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 56.7% Class 1 & 2 Funds: 9.9%^ iShares Dow Jones U.S. Basic Materials Sector Index Fund ‡ $ iShares Russell 2000 Growth Index Fund ‡ iShares Silver Trust ‡* Total Class 1 & 2 Funds Class 3 Funds: 15.5%^ Ariel Fund Marsico Growth Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar Hedged) SPDR S&P MidCap 400 ETF ‡ Total Class 3 Funds Class 4 Funds: 4.5%^ Calamos Market Neutral Income Fund Gateway Fund Permanent Portfolio Fund Total Class 4 Funds Class 5 Funds: 26.8%^ AllianceBernstein Global Bond Fund BlackRock Strategic Income Opportunities Portfolio John Hancock Strategic Income Fund Loomis Sayles Bond Fund Mainstay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Emerging Markets Bond Fund PIMCO Global Bond Fund (Unhedged) Pioneer Strategic Income Fund SPDR Barclays Capital High Yield Bond ETF Western Asset Core Bond Fund Total Class 5 Funds Total Investment Companies (Cost $2,900,309) SHORT-TERM INVESTMENTS: 42.4% Fidelity Government Portfolio, 0.01% # United States Treasury Bill, Maturity Date 3/03/11, 0.1480% United States Treasury Bill, Maturity Date 3/17/11, 0.1500% United States Treasury Bill, Maturity Date 3/24/11, 0.1550% Total Short-Term Investments (Cost $2,289,361) Total Investments: 99.1% (Cost $5,189,670) Other Assets in Excess of Liabilities: 0.9% Net Assets: 100.0% $ SCHEDULE OF OPTIONS WRITTEN AT JANUARY 31, 2011 (UNAUDITED) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN 10 iShares Dow Jones U.S. Basic Materials Sector Index Fund, Expiration 2/19/11, Strike Price $76 * $ ) 10 iShares Russell 2000 Growth Index Fund, Expiration 2/19/11, Strike Price $86 * ) 30 iShares Russell 2000 Growth Index Fund, Expiration 2/19/11, Strike Price $90 * ) 10 iShares Silver Trust, Expiration 2/04/11, Strike Price $26 * ) 10 iShares Silver Trust, Expiration 2/04/11, Strike Price $27 * ) 10 iShares Silver Trust, Expiration 2/19/11, Strike Price $27 * ) 10 iShares Silver Trust, Expiration 2/19/11, Strike Price $28 * ) 33 SPDR S&P MidCap 400 ETF, Expiration 2/19/11, Strike Price $168 * ) Total Call Options Written (Premiums received $19,843) ) PUT OPTIONS WRITTEN 10 Energy Select Sector SPDR Fund, Expiration 2/19/11, Strike Price $68 * ) 10 Energy Select Sector SPDR Fund, Expiration 2/19/11, Strike Price $70 * ) 20 iShares Russell 1000 Growth Index Fund, Expiration 2/19/11, Strike Price $58 * ) 20 iShares Russell 2000 Index Fund, Expiration 2/19/11, Strike Price $75 * ) 30 iShares Russell MidCap Value Index Fund, Expiration 2/19/11, Strike Price $45 * ) 20 iShares S&P 500 Value Index Fund, Expiration 2/19/11, Strike Price $61 * ) 20 Market Vectors Agribusiness ETF, Expiration 2/19/11, Strike Price $54 * ) 10 Powershares QQQ ETF, Expiration 2/04/11, Strike Price $55 * ) 10 Powershares QQQ ETF, Expiration 2/19/11, Strike Price $54 * ) 10 Powershares QQQ ETF, Expiration 2/19/11, Strike Price $55 * ) 20 Rydex S&P Equal Weight Fund, Expiration 2/19/11, Strike Price $47 * ) 10 SPDR S&P MidCap 400 ETF, Expiration 2/19/11, Strike Price $160 * ) 10 SPDR S&P MidCap 400 ETF, Expiration 2/19/11, Strike Price $165 * ) Total Put Options Written (Premiums received $15,524) ) TOTAL OPTIONS WRITTEN (Premiums received $35,367) $ ) ‡ Held in connection with open written call options. * Non-income producing. # Seven-day yield as of January 31, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market.These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at January 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of January 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ Total Investments in Securities $ $ $ Written Options $ $ ) $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title) /s/ Eric W. Falkeis Eric W. Falkeis, President DateMarch 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric W. Falkeis Eric W. Falkeis, President Date March 24, 2011 By (Signature and Title)*/s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date March 25, 2011 · Print the name and title of each signing officer under his or her signature.
